DETAILED ACTION
This action is responsive to communication filed on 4/11/22. The current pending claims are 18, 22, 24, 26 – 29, 34 – 41, 44 – 45, 48 – 49, and 51 – 53.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 39, 40, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0075662 (hereinafter Gayoso) in view of US Patent 4,541,655 (hereinafter Hunter).
Regarding claim 18, Gayoso shows a sink (10) comprising a body (10, 24) defining a vessel volume having an interior surface (fig. 1) including a bowl (10), wherein the bowl includes a base wall and at least one sidewall extending from the base wall (see fig. 2), wherein the bowl includes a cylindrical first locating wall (12), and wherein the bowl at least partially defines the interior surface (fig. 1), and a cup (24), wherein the cup includes a strainer plate defining one or more apertures (note annotated fig. below), wherein the cup includes a second locating wall (note annotated fig. below) wherein the cup (24) at least partially defines the interior space (note fig. 6), and wherein the cup is mechanically coupled to the bowl where the first locating wall (12) directly contacts the second locating wall (note annotated fig. below) at wall ends (54, 56) (see exploded view B of fig. 6). Gayoso appears to show the connection is a press-fit or interference fit that forms a water-tight connection without the use of a gasket (note again exploded view B of fig. 6 shows no gasket between the locating walls as opposed to exploded view A alternate connection which does show a gasket (26) located between walls 50, 52; see also par. 31) but fails to explicitly recite that the cup is mechanically coupled to the bowl by a press-fit connection, and where the interference between the first locating wall and the second locating wall forms a water-tight connection therebetween without the use of a gasket. Attention is turned to Hunter which teaches forming a pipe coupling joint by press-fitting two sections of pipe together to form a secure, strong joint and suitable seal is a known method of pipe coupling (col. 4, ln. 3 – 17). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use any reasonably well-known process for mechanically coupling the cup to the bowl, and to select press-fit connection, and where the interference between the first locating wall and the second locating wall forms a water-tight connection therebetween without the use of a gasket falls well within the purview of the invention as evidenced by the teachings of Hunter mentioned above.

    PNG
    media_image1.png
    442
    698
    media_image1.png
    Greyscale

Regarding claim 39, Gayoso shows the cup defines a cup axis, wherein the cup axis is normal to the base wall (note annotated fig. below), and wherein at least a portion of the bowl axially overlaps at least a portion of the cup (circle B in fig. 6). 

    PNG
    media_image2.png
    442
    698
    media_image2.png
    Greyscale


Regarding claim 40, Gayoso shows the strainer plate is offset from the base wall (note annotated fig. below).

    PNG
    media_image3.png
    442
    698
    media_image3.png
    Greyscale

Regarding claim 53, Hunter teaches including an adhesive with the press-fit to secure the first piece of material relative to the second piece of material (col. 4, ln. 3 – 17).
Claims 22, 27 – 29, 34 – 38, 41, 44 – 45, 48 – 49, 51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0075662 (hereinafter Gayoso) in view of US Patent 4,541,655 (hereinafter Hunter) and US Patent 9,863,129 (hereinafter Lin).
Regarding claim 22, Gayoso shows a sink comprising a vessel volume having an interior surface, a bowl (10), wherein the bowl includes a base wall and at least one side wall extending from the base wall (note fig. 1), wherein the bowl at least partially defines the interior surface, a cup (24), where in the cup includes a strainer plate defining one or more apertures and at least one side wall, wherein the cup at least partially defines the interior surface (note annotated fig. below), a first piece of material forming the base wall of the bowl and the at least one side wall of the bowl, and a second piece of material forming the strainer plate (fig. 6).  Gayoso appears to show the second piece of material is mechanically coupled to the first piece of material by a press-fit connection (note exploded view B of fig. 6 shows locating walls 54, 56 pressed together; see also par. 31) but fails to explicitly recite the second piece of sheet material is mechanically coupled to the first piece of sheet material by a press- fit connection, where an adhesive is used with the press-fit to secure the first piece of sheet material relative to the second piece of sheet material, and where the interference fit between the first piece of sheet material and the second piece of sheet material forms a water-tight connection therebetween. Attention is turned to Hunter which teaches forming a pipe coupling joint by press-fitting two sections of pipe together to form a secure, strong joint and suitable seal along with an adhesive is a known method of pipe coupling (col. 4, ln. 3 – 17). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use any reasonably well-known process for mechanically coupling the cup to the bowl, and to select press-fit connection, and where an adhesive is used with the press-fit to secure the first piece of material relative to the second piece of material, and where the interference fit between the first piece of material and the second piece of material forms a water-tight connection therebetween falls well within the purview of the invention as evidenced by the teachings of Hunter mentioned above.
Gayoso appears to show the bowl is made from a first piece of sheet material since it is a thin piece of material and the strainer plate being made from a second piece of sheet material since both are a relatively thin piece of material (note cross-section of fig. 6) but fails to explicitly recite it is a sheet material. Attention is turned to Lin which shows forming a sink from sheet metal is a common practice (col. 1, ln. 23 – 24). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use sheet material for the first and second material since the selection of a known material based on the suitability for its intended use involves only routine skill in the art as evidenced by the teachings of Lin mentioned above.

    PNG
    media_image1.png
    442
    698
    media_image1.png
    Greyscale

Regarding claim 24, Gayoso in view of Lin shows the first piece of sheet material includes a first locating surface (12) and the second piece of sheet material includes a second locating surface (note annotated fig. above), and wherein the first locating surface and second locating surface cooperate to radially position the second piece of sheet material relative to the first piece of sheet material (par. 31).
Regarding claim 27, Gayoso shows wherein the first locating surface (12) defines a first diameter (at 56), wherein the second locating surface (note annotated fig. above) defines a second diameter (at 54), and wherein the first diameter substantially corresponds with the second diameter (par. 30, 31).
Regarding claim 28, Gayoso shows at least a portion of the first locating surface axially overlaps with the second locating surface (circle B in fig. 6).
Regarding claim 29, Gayosho shows the cup (24) defines a first axis (the first axis coincides with the longitudinal axis defined by locking mechanism (34) as seen in fig. 6), and the first locating surface (12) is parallel to the cup axis.
Regarding claim 34, Gayoso in view of Hunter and Lin shows the first piece of sheet material further includes a locating wall (12) and the second piece of sheet material is press-fit on the locating wall (at 54, 56).
Regarding claim 35, Gayoso shows the cup defines a cup axis (the cup axis coincides with the longitudinal axis defined by locking mechanism (34) as seen in fig. 6), and the locating wall (12) is parallel to the cup axis.
Regarding claim 36, Gayoso shows the cup (24) includes at least one side wall extending from the strainer plate (note annotated fig. above).
Regarding claim 37, Gayoso shows the at least one side wall is perpendicular to the strainer plate (note annotated fig. below).

    PNG
    media_image4.png
    442
    698
    media_image4.png
    Greyscale

Regarding claim 38, Gayoso shows the locating wall (12) is annular in shape (see fig. 5).
Regarding claim 40, Gayoso shows the strainer plate is offset from the base wall (note annotated fig. below).

    PNG
    media_image5.png
    442
    698
    media_image5.png
    Greyscale

Regarding claim 41, Gayoso shows a sink comprising a vessel volume having an interior surface (fig. 1), a bowl (10), where the bowl includes a base wall and at least one side wall extending up from the base wall (fig. 1), wherein the bowl (10) at least partially defines the interior surface (fig. 1), a cup (24), where the cup includes a strainer plate defining one or more apertures (note annotated fig. above regarding claim 22), wherein the cup (24) at least partially defines the interior surface (fig. 6), and wherein the cup defines an axis (cup axis aligns with locking mechanism longitudinal axis (34)), a first piece of material at least partially forming the bowl, wherein the first piece of material forms a locating wall (12) that is parallel to the axis and cylindrical in shape (fig. 5), and a second piece of material at least partially forming the cup, and wherein the second piece of material is mechanically coupled to the first piece of material such that the locating wall (12) of the first piece of material directly contacts the second piece of material (at 54, 56) to form a connection.
Gayoso appears to show the bowl is made from a first piece of sheet material since it is a thin piece of material and the strainer plate being made from a second piece of sheet material since both are a relatively thin piece of material (note cross-section of fig. 6) but fails to explicitly recite it is a sheet material. Attention is turned to Lin which shows forming a sink from sheet metal is a common practice (col. 1, ln. 23 – 24). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use sheet material for the first and second material since the selection of a known material based on the suitability for its intended use involves only routine skill in the art as evidenced by the teachings of Lin mentioned above.
Gayoso appears to show the second piece of material is mechanically coupled to the first piece of material by a press-fit connection (note exploded view B of fig. 6 shows locating walls 54, 56 pressed together; see also par. 31) but fails to explicitly recite the second piece of sheet material is mechanically coupled to the first piece of sheet material by a press- fit connection, where an adhesive is used with the press-fit to secure the first piece of sheet material relative to the second piece of sheet material, and where the interference fit between the first piece of sheet material and the second piece of sheet material forms a water-tight connection therebetween. Attention is turned to Hunter which teaches forming a pipe coupling joint by press-fitting two sections of pipe together to form a secure, strong joint and suitable seal along with an adhesive is a known method of pipe coupling (col. 4, ln. 3 – 17). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use any reasonably well-known process for mechanically coupling the cup to the bowl, and to select press-fit connection, and where an adhesive is used with the press-fit to secure the first piece of material relative to the second piece of material, and where the interference fit between the first piece of material and the second piece of material forms a water-tight connection therebetween falls well within the purview of the invention as evidenced by the teachings of Hunter mentioned above.
Regarding claim 44, Gayoso in view of Lin shows at least a portion of the first piece of sheet material and the second piece of sheet material axially overlap (at 54, 56).
Regarding claim 45, Gayoso shows the strainer plate is axially offset from the base wall of the bowl (note annotated fig. above regarding claim 40).
Regarding claim 48, Gayoso in view of Lin shows the second piece of sheet material includes a second locating surface (note annotated fig. above regarding claim 22), and wherein the locating surface of the first piece of sheet material axially overlaps the second locating surface (at 54, 56).
Regarding claim 49, Gayoso in view of Lin shows the locating surface (12) of the first piece of sheet material cooperates with the second locating surface (note annotated fig. above regarding claim 22) to radially position the second piece of sheet material relative to the first piece of sheet material (at 54, 56 in circle B of fig. 6).
Regarding claim 51, Gayoso shows the axis is normal to the base wall (note annotated fig. above regarding claim 39).
Regarding claim 53, Hunter teaches including an adhesive with the press-fit to secure the first piece of material relative to the second piece of material (col. 4, ln. 3 – 17).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gayoso, Hunter, and Lin as applied to claim 22 above, and further in view of US Patent 10,208,467 (hereinafter Lin et al.)
Regarding claim 26, Gayoso fails to show one of the first piece of material and the second piece of material includes a pin, wherein the other of the first piece of material and the second piece of material defines a tortuous path, and wherein the pin is configured to travel along the tortuous path to couple the first piece of material to the second piece of material. Attention is turned to Lin e tal. which shows a first piece of material coupled to a second piece of material via a pin (31) and tortuous path (252) for securely coupling the pieces together. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the apparatus of Gayoso to be configured such that one of the first piece of material and the second piece of material includes a pin, wherein the other of the first piece of material and the second piece of material defines a tortuous path, and wherein the pin is configured to travel along the tortuous path to couple the first piece of material to the second piece of material to provide a quick release coupling as is known in the art and evidenced by the teachings of Lin et al. Such a modification would allow a user to more easily install the pieces and would therefore be an improvement over the existing structure of Gayoso.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754